Title: From George Washington to John Hancock, 20 May 1776
From: Washington, George
To: Hancock, John



Sir,
New York 20th May 1776.

Your favour of the 16th with several resolutions of Congress, therein Inclosed, I had not the honor to receive till last Night. before the receipt, I did not think myself at liberty to wait on Congress, altho I wish’d to do it; and therefore, the more readily consented to General Gates’s attendance; as I knew there were many matters which cd be better explaind in a personal Interview than in whole Volumes of Letters—He accordingly set out for Phila. yesterday Morning, & must have been too far advancd on his journey (as he proposed expedition) to be overtaken. I shall, if I can settle some matters, which are in agitation, with the Provincial Congress here, follow tomorrow, or next day—and therefore with every Sentiment of regard—attachment—& gratitude to Congress for their kind attention to the means which they think may be conducive to my hea⟨lth,⟩ and with particular thanks to you for the politeness of your Invitation to your House, conclude Dr Sir Yr Most Obedt & obligd Hble Servt

Go: Washington

